Citation Nr: 1639649	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for bilateral hammertoes.  

3.  Entitlement to a compensable disability rating for left ear hearing loss.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from April 2011 and April 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a March 2014 videoconference hearing, and a copy of the transcript has been associated with the Virtual VA paperless claims processing system.  

These matters were previously remanded by the Board in March 2015.  The Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

A July 2015 RO decision denied the Veteran's claim of entitlement to service connection for bilateral hammertoes, after which the Veteran filed a timely notice of disagreement (NOD) in August 2015.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's claim of entitlement to service connection for bilateral hammertoes was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  As such, the issue of entitlement to service connection for bilateral hammertoes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has not had a right ear hearing loss disability for VA purposes for any period on appeal.  

2.  For the entire period on appeal, the Veteran's left ear hearing loss was manifested by no worse than noncompensable Level I hearing.  

3.  For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, hypervigilance, isolation, chronic sleep impairment, irritability (without episodes of physical violence), mild memory loss (such as forgetting names, directions or recent events), difficulty in adapting to stressful circumstances (including work or a worklike setting), and consistent GAF scores of 54 to 55, all of which are most nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

4.  The Veteran's is in receipt of a combined 100 percent schedular rating for his service-connected disabilities from March 24, 2010, including throughout the duration of the appeal; therefore, the claim of entitlement to a TDIU rating has been rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for a compensable disability rating for left ear hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2015).  

3.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

4.  The claim of entitlement to a TDIU rating is moot.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran has previously been provided proper notice regarding his claim of entitlement to service connection for right ear hearing loss, which was reopened in the Board's March 2015 decision; therefore, no further notice is required.  Regarding his claim of entitlement to a compensable disability rating for left ear hearing loss, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  To the extent that such notice was not provided until April 2012, any resulting error is harmless, as the issue was readjudicated thereafter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran's initial rating claim regarding his PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once an underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice regarding the Veteran's PTSD initial rating claim is required.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  

VA provided relevant examinations in September 2008, December 2010, February 2011, June 2012, February 2013, and September 2015.  The VA examinations and opinions of record are adequate to decide the Veteran's claims on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection - Right Ear Hearing Loss  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

Service treatment records do not document any complaints, diagnosis, or treatment of hearing loss as defined by VA regulation.  Id.  Although the evidence of record fails to indicate any hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As discussed below, however, none of the post-service medical evidence of record indicates that the Veteran has a right ear hearing loss disability as defined by VA regulation for any period on appeal.  38 C.F.R. § 3.385.  

The Veteran was first afforded a VA audiology examination in September 2008.  At that time, he reported a military history including exposure to weapons fire, artillery fire, and combat noise exposure, as well as current symptoms including decreased hearing ability bilaterally.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
15
25
10

The speech recognition score based on the Maryland CNC Test was 100 percent in the right ear.  Based upon the examination, the VA examiner noted that there was no hearing loss present in the right ear.  

The Veteran was next afforded a VA audiology examination in February 2011.  
At that time, he reported decreased bilateral hearing ability, including difficulty hearing the telephone, television, or normal conversations.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  



HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
25
20

The speech recognition score based on the Maryland CNC Test was 100 percent in the right ear.  Based upon the examination, there was no diagnosis of right ear hearing loss.  

At a private audiology examination in May 2012, the Veteran reported ongoing hearing loss, including trouble hearing normal conversational speech, especially with background noise.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
20
20
20

The speech recognition score based on the Maryland CNC Test was 98 percent in the right ear.  Based upon the examination, there was noted normal hearing sensitivity in the right ear from 250Hz to 6000 Hz, and moderate sensorineural hearing loss at 8000 Hz, without diagnosed right ear hearing loss per VA standards.  

The Veteran was next afforded a VA audiology examination in June 2012.  He reported ongoing hearing loss, including difficulty hearing in meetings due to unclear speech for the past several months.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
10
20
10

The speech recognition score based on the Maryland CNC Test was 98 percent in the right ear.  Based upon the examination, the examiner diagnosed right ear sensorineural hearing loss in the frequency range of 6000Hz or higher.  

The Veteran was most recently afforded a VA audiology examination in September 2015.  He reported decreased hearing in both ears and trouble understanding others, especially with background noise.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
25
25

The speech recognition score based on the Maryland CNC Test was 96 percent in the right ear.  Based upon the examination, the examiner noted that the Veteran's current hearing thresholds met clinical criteria for right ear hearing loss, but they did not meet VA standards for ratable hearing loss in the right ear.  

Following a review of the relevant evidence of record, the Board notes that while there is some documented right ear hearing loss consistent with Hensley, such results do not qualify as a hearing loss disability.  38 C.F.R. § 3.385.  As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Notably, the Veteran is not shown by the probative evidence of record to have hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal.  

To the extent that the Veteran and his spouse have each reported his hearing loss, such evidence is probative insofar as is describes observable symptomatology, such as hearing difficulty, see Layno, 6 Vet. App. 465; however, such reports are not probative insofar as they attempt to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

As such, the most probative evidence regarding whether the Veteran has a current bilateral hearing loss disability is the objective medical evidence of record discussed above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such evidence weighs against the Veteran's claim of entitlement to service connection for right ear hearing loss.  There is no additional probative evidence of record that the Veteran has a current right ear hearing loss disability for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


III.  Initial/Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart, 21 Vet. App. 505.  Thus, the Board has considered the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD from the effective date of the claim, or May 14, 2010, to the present.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for left ear hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's May 2010 claim, or from May 2009 to the present.  Additionally, the Board has considered whether staged rating periods are warranted in either case for any period on appeal; however, the record does not support the assignment of staged ratings during the pendency of either claim.  


III.A.  Increased Rating - Left Ear Hearing Loss  

The Veteran's left ear hearing loss disability is rated as noncompensable from May 13, 2008, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  The Veteran filed his current increased rating claim in May 2010; therefore, as discussed above, the Board has considered his increased rating claim during the relevant temporal period from May 2009 to the present.  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2015).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from May 2009 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased compensable disability rating for left ear hearing loss for the entire period on appeal.  

Upon VA audiology examination in February 2011, the Veteran reported decreased bilateral hearing ability, including difficulty hearing the telephone, television, or normal conversations.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
LEFT
20
20
30
50
45

The speech recognition score based on the Maryland CNC Test was 96 percent in the left ear.  The VA examiner diagnosed mild to moderate high frequency hearing loss in the left ear based upon subjectively decreased ability to hear or understand in the left ear and objectively decreased threshold acuity in the left ear.  The examiner noted functional impact upon the Veteran's usual occupation, including difficulty understanding over the phone and verbal commands in a work environment, and functional effect upon the Veteran's daily activity, including decreased ability to hear or understand the television, conversations, and telephone.  

At a private audiology examination in May 2012, the Veteran reported ongoing hearing loss, including trouble hearing normal conversational speech, especially with background noise.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
LEFT
5
20
25
40
50

The speech recognition score based on the Maryland CNC Test was 96 percent in the left ear.  Based upon the examination, there was normal hearing sensitivity at 250 Hz to 2000 Hz sloping to moderate sensorineural hearing loss at 3000 Hz to 8000 Hz in the left ear, diagnosed as unilateral left ear hearing loss.  

The Veteran was next afforded a VA audiology examination in June 2012.  He reported ongoing hearing loss, including difficulty hearing in meetings due to unclear speech for the past several months.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
LEFT
5
15
20
45
50

The speech recognition score based on the Maryland CNC Test was 94 percent in the left ear.  Based upon the examination, the examiner diagnosed left ear sensorineural hearing loss in the frequency range of 500 Hz to 4000 Hz and 6000 Hz or higher.  

The Veteran was most recently afforded a VA audiology examination in September 2015.  He reported decreased hearing in both ears and trouble understanding others, especially with background noise.  An audiology examination revealed the following puretone thresholds, in decibels(dB), for the frequencies of interest, in Hertz (Hz):  


HERTZ

500
1000
2000
3000
4000
LEFT
15
20
30
45
50

The speech recognition score based on the Maryland CNC Test was 96 percent in the left ear.  Based upon the examination, the examiner diagnosed left ear sensorineural hearing loss in the frequency range of 500 Hz to 4000 Hz and 6000 Hz or higher.  He also noted functional impact upon the Veteran's ordinary conditions of daily life, including the ability to work, based upon the Veteran's report of decreased hearing in both ears and trouble understanding others.  Additionally, the examiner stated that the hearing loss and tinnitus reported by the Veteran typically interfered with word understanding in any type of competing noise, although once he understands the topic at hand, the hearing loss and tinnitus should not interfere with completion of physical or sedentary work.  

Following a review of the relevant evidence of record, in order to determine the appropriate disability rating for the Veteran's left ear hearing loss based upon the audiologic results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The February 2011 VA examination documents that the Veteran's puretone threshold average on the left side was 36 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral I designation.  38 C.F.R. § 4.85(f).  Therefore, the Veteran's nonservice-connected right are is assigned a Roman numeral I.  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  Additionally, the February 2011 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

The May 2012 private audiology examination documents that the Veteran's puretone threshold average on the left side was 28 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the left ear.  As above, the Veteran's nonservice-connected right are is assigned a Roman numeral I.  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of noncompensable disability rating of 0 percent is warranted.  Likewise, the May 2012 private audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

The June 2012 VA examination documents that the Veteran's puretone threshold average on the left side was 33 decibels with 94 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the left ear.  As above, the Veteran's nonservice-connected right are is assigned a Roman numeral I.  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of noncompensable disability rating of 0 percent is warranted.  Likewise, the June 2012 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Finally, the September 2015 VA examination documents that the Veteran's puretone threshold average on the left side was 36 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the left ear.  As above, the Veteran's nonservice-connected right are is assigned a Roman numeral I.  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a rating of noncompensable disability rating of 0 percent is warranted.  Likewise, the September 2015 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Based on the foregoing, the Board concludes that an increased compensable disability rating for left ear hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


III.B.  Initial Rating - PTSD  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from May 14, 2010 under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record from May 2010 to the present, upon VA examination in December 2010, the Veteran reported current moderate psychiatric symptoms including anxiety, depression, anger, hypervigilance, social withdrawal, sleep impairment with nightmares, and intrusive thoughts.  He denied a history of violent behavior or suicide attempts.  He reported a good marriage to his wife of 35 years and described a good relationship with his adult children.  He stated that he preferred to work alone and noted that although he generally got along with people, he could be difficult to be around at times.  He denied any time lost from work due to his condition.  Upon mental status examination, he appeared alert and oriented, with appropriate appearance and hygiene.  His affect and mood were anxious and depressed.  His speech was within normal limits, but he showed impaired concentration.  Thought processes, judgment, and abstract thinking were all normal.  He denied panic attacks, delusions, hallucinations, and suicidal or homicidal ideation, but reported suspiciousness.  His memory for names, directions, or recent events was mildly impaired.  The examiner also noted obsessive-compulsive behavior which interfered with routine activities, based upon the Veteran's report of an inability to tolerate having things out of place.  Following the psychiatric evaluation, the VA examiner diagnosed PTSD with a current GAF score of 55, which resulted in psychiatric symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment with fatigue, social isolation, irritability, and mild memory loss (such as forgetting names, directions or recent events), and overall current psychiatric impairment best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

The Veteran was next afforded a VA PTSD examination in February 2013.  At that time, he reported ongoing insomnia with nightmares, recent depression due to his overall health concerns, and a hyperstartle response.  He denied current mental health treatment, suicidal ideation, or memory problems.  He remained married to his wife of 38 years and reported a good relationship with her and his two adult daughters.  He stated that he had been an architect for forty years and planned to retire later that year.  Following evaluation, the VA examiner identified his current PTSD symptoms as the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner noted that the Veteran's PTSD diagnosis remained active, with a current GAF score of 55.  The examiner also stated that the Veteran was not a danger to himself or others, but noted that he would benefit from follow up treatment, including counseling and medication.  The Veteran's overall impairment due to his PTSD was identified as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Upon private psychiatric evaluation in September 2013, the Veteran reported current psychological symptoms including feelings of sadness, depression, anxiety, anger, mood swings, disturbing memories of military service experiences, sleep impairment with nightmares, reliving traumatic events, avoidance, isolation, distrust, impaired memory, exaggerated startle response, fear of surroundings, diminished interest in pleasurable activities, and survivor's guilt.  The Veteran reported that he had retired from his prior career in architecture, but he continued to enjoy church, dinner groups, and travel.  He denied ongoing mental health treatment other than his current medications.  Upon mental status examination, he appeared alert and oriented, with some anxiety, depression, and mild withdrawal.  His speech, language, thought processes, behavior, perception, judgment, and insight were within normal limits.  His short-term memory was diminished, with some difficulty remembering people's names and things in general, but there was no difficulty with long-term memory.  There was no evidence of suicidal ideation or assaultiveness.  The Veteran's diagnosis remained PTSD, with a current GAF score of 54, and resulting occupational and social impairment with decrease in work efficiency and intermittent periods of difficulty performing tasks due to symptoms of anxiety, anger, depression, significant difficulty with sleep, difficulty with memory, difficulty with trust, anxiety regarding his surroundings, his need to control, and his tendency toward isolation.  

The Veteran submitted an additional private psychiatric evaluation conducted in December 2013.  At that time, he reported ongoing symptoms since active service including difficulty sleeping, significant intrusive thoughts, interference with thinking, hypervigilance, and hyperstartle response.  The physician concluded that the Veteran's active service exposures caused significant PTSD that still intruded on his waking and sleeping activities, and noted that the Veteran's PTSD should be rated as 50 percent disabling.  The physician further stated that the Veteran's combined service-connected conditions had rendered him unemployable and that he had great difficulty performing activities of daily living and sustained gainful activities.  

Most recently, the Veteran was afforded a VA PTSD examination in September 2015.  At that time, he reported a fairly active social life and close relationships, including marriage to his wife for over 40 years, a great relationship with his two daughters, and maintained contact with old friends.  The examiner noted the Veteran's prior successful career as an architect, with some possible functional impairment from PTSD, but not to the point of being terminated or written up for his behavior.  The Veteran indicated that it was suggested that he retire early in 2013, which seemed difficult for him; although he reported some past irritability at work, he did not relate missing work due to his PTSD symptoms.  He denied prior mental health treatment, other than prescribed medication.  The Veteran's current PTSD symptoms were identified as anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The examiner diagnosed active PTSD which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The relevant lay evidence of record includes the Veteran's May 2010 statement which reported that his PTSD has caused a great deal of stress; an August 2011 buddy statement from a fellow Vietnam combat veteran who reported that the Veteran's PTSD was apparent and had many symptoms, including a sensitivity to loud noises; and the March 2014 testimony of the Veteran and his spouse that his PTSD had resulted in ongoing PTSD symptoms including chronic sleep impairment, lack of confidence, impaired memory, hyperactivity, and irritability.  

Based upon the evidence of record, including as discussed above, the Board concludes that an increased disability rating for PTSD in excess of 30 percent is not warranted for any period on appeal, as the Veteran's PTSD symptoms during the appeal period do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

Significantly, the Veteran's symptoms as documented in the VA and private examinations discussed above have not been found to more closely approximate occupation and social impairment with reduced reliability and productivity.  Notably, each of the VA examiners, in addition to the September 2013 private physician, concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  To the extent that the Veteran endorsed individual symptoms which are listed within the criteria for an increased disability rating, such as obsessive-compulsive behaviors and difficulty in adapting to stress circumstances (including work or a worklike setting), such symptoms have not been shown to result in more severe overall impairment as required for an increased disability rating.  

The Board acknowledges the December 2013 private opinion that the Veteran's PTSD warrants an increased 50 percent disability rating; however, the Board affords this conclusion less probative value given the lack of a supporting rationale or an overall conclusion that the Veteran's PTSD resulted in occupation and social impairment with reduced reliability and productivity required for an increased 50 percent disability rating.  See Nieves-Rodriguez, 22 Vet. App. 295.  

Additionally, the Veteran's assigned GAF scores during the period ranged from 54 to 55, which is indicative of moderate symptoms.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the appeal period as one probative factor indicative of moderate symptoms which is consistent with the assigned 30 percent disability rating.  

As such, based upon a longitudinal review of the relevant evidence of record, the Board finds that the Veteran's PTSD symptomatology during the entire period on appeal is most closely approximated by the assigned 30 percent disability rating.  While the Veteran has endorsed some symptomatology which is contemplated by the rating criteria for an increased rating, such as irritability and anger, his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra.  

The Board has also fully considered the lay statements of record, which are competent insofar as they relate observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective psychiatric medical evidence of record.  

As such, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


IV.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Specifically regarding the Veteran's claim of entitlement to an increased disability rating for left ear hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Indeed, the Board finds that the schedular disability ratings assigned for the Veteran's left ear hearing loss and PTSD are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left ear hearing loss and PTSD.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's left ear hearing loss and PTSD are considered by the schedular disability ratings assigned.  

Finally, as discussed below, the Board has found that the Veteran's TDIU claim is moot; therefore, it has been dismissed and no further discussion of entitlement to a TDIU rating is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, based upon the mootness of the Veteran's TDIU claim, the matter of entitlement to SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2015).  


V.  TDIU  

A TDIU rating is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16 (2015).  As the Veteran has a combined schedular rating of 100 percent for his service-connected disabilities from March 24, 2010, including throughout the duration of the appeal, the claim of entitlement to a TDIU rating has essentially been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  The Board has considered the holding of Bradley v. Peake, 22 Vet. App. 280 (2008) that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  As such, a TDIU rating must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for SMC.  See id.  However, in this case, a TDIU rating would not be predicated on a single service-connected disability, but rather a combination of the Veteran's service-connected disabilities; therefore, consideration of a TDIU rating, even in light of Bradley, no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim of entitlement to a TDIU rating is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for right ear hearing loss is denied.  

A compensable disability rating for left ear hearing loss is denied.  

An initial disability rating in excess of 30 percent for PTSD is denied.  

The claim of entitlement to a TDIU rating is dismissed.  


REMAND

As noted in the Introduction above, in August 2015, the Veteran submitted a timely NOD regarding the RO's July 2015 denial of his claim of entitlement to service connection for bilateral hammertoes.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's August 2015 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's claim of entitlement to service connection bilateral hammertoes.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the August 2015 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claim of entitlement to service connection for bilateral hammertoes to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to service connection for bilateral hammertoes.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2016).  If, and only if, the Veteran timely perfects an appeal, return the matter to the Board for further appellate consideration, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


